Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      16-FEB-2021
                                                      01:43 PM
                                                      Dkt. 7 ODDP

                         SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  DENNIS C. DEREGO, Petitioner,

                                 vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                     (CASE NO. 2FC151000209)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
    (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
                    with Wilson, J., dissenting)

          Upon consideration of petitioner Dennis C. DeRego’s

petition for writ of mandamus, filed on December 29, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to the requested relief and

has alternative means to seek relief, including seeking relief in

the circuit court through a Hawai#i Rules of Penal Procedure Rule

40 petition or seeking relief from the Hawai#i Paroling

Authority, as provided by law.   Petitioner, therefore, is not

entitled to the requested extraordinary writ from this court.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)
(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, February 16, 2021.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Todd W. Eddins




                                2